

115 S2208 IS: To provide for the issuance of an Alzheimer's Disease Research Semipostal Stamp.
U.S. Senate
2017-12-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 2208IN THE SENATE OF THE UNITED STATESDecember 7, 2017Mr. Markey (for himself, Ms. Collins, Mrs. Capito, and Mr. Van Hollen) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo provide for the issuance of an Alzheimer's Disease Research Semipostal Stamp.
	
		1.Alzheimer's Disease Research Se­mi­post­al Stamp
 (a)DefinitionIn this section, the term se­mi­post­al stamp has the meaning given the term se­mi­post­al in section 416(a)(1) of title 39, United States Code. (b)IssuanceIn order to afford a convenient way for members of the public to contribute to funding for medical research relating to Alzheimer's disease, the United States Postal Service shall issue a semipostal stamp (referred to in this section as the Alzheimer's Disease Research Semipostal Stamp) in accordance with subsection (c).
			(c)Terms and conditions
 (1)In generalExcept as provided in this subsection, the issuance and sale of the Alzheimer's Disease Research Semipostal Stamp shall be governed by section 416 of title 39, United States Code, and regulations issued under that section.
 (2)DurationThe Alzheimer's Disease Research Semipostal Stamp shall be made available to the public for a period of 6 years, beginning not later than 1 year after the date of enactment of this Act.
 (3)Disposition of proceedsAll amounts becoming available from the sale of the Alzheimer's Disease Research Semipostal Stamp (as determined under section 416(d) of title 39, United States Code) shall be transferred to the National Institutes of Health, for the purpose described in subsection (b), through payments which shall be made not less frequently than 2 times a year.
 (4)LimitationFor purposes of section 416 of title 39, United States Code (including any regulation prescribed under subsection (e)(1)(C) of that section), the semipostal stamp issued under this section shall not apply to any limitation relating to whether more than 1 semipostal stamp may be offered for sale at the same time.